In an action, inter alia, to declare the New York City Rent Control Law unconstitutional, the parties cross-appeal from an order of the Supreme Court, Kings County, dated October 18, 1978, which, inter alia, denied their respective cross motions for summary judgment. Order modified, on the law, by deleting the fourth and fifth decretal paragraphs thereof and substituting therefor provision's (1) declaring that plaintiffs have failed to submit sufficient evidence to rebut the presumption that the laws in question are constitutional and (2) otherwise dismissing the complaint. As so modified, order affirmed, with one bill of $50 costs and disbursements payable jointly to defendants appearing separately and filing separate briefs. All parties to this matter request that a declaration as to constitutionality be made upon the instant record. In our opinion, plaintiffs have failed to set forth sufficient facts to rebut the presumption of constitutionality. Damiani, J. P., Mangano, Rabin and Gulotta, JJ., concur.